Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 27, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 27, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00083-CV
____________
 
IN RE QUALITY CONTAINER MAINTENANCE,
L.P., DARYL SMITH, and RAY MYERS, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 27, 2005, relators
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relators also filed
a motion for emergency temporary relief.
Relators have not established their
entitlement to mandamus relief. 
Accordingly, we deny relators= petition for writ of mandamus and
motion for emergency temporary relief. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed January 27, 2005.
Panel consists of
Justices Hudson, Edelman, and Guzman.